PER CURIAM.
The first paragraph in the decretal portion of the order is modified to read:
*32WHEREFORE, it is the ORDER of the undersigned Deputy Commissioner that the employer pay to the claimant temporary total disability compensation from January 19, 1979, until such time as the employee is no longer temporarily totally disabled, bringing said payments current in one lump sum with interest thereon calculated at the rate of 12 percent per annum.
The order is otherwise AFFIRMED.
ERVIN, SHAW and WENTWORTH, JJ., concur.